Peters, J.
Appeal from a decision of the Workers’ Compensation Board, filed January 22, 1998, which ruled that claimant’s condition was not causally related to her employment and denied her claim for workers’ compensation benefits.
Based upon an exposure to a chemical at work in July 1992, claimant was awarded workers’ compensation benefits for a throat, chest and lung condition. The case was closed in December 1992 with no compensable lost time from work after October 2, 1992. The case was reopened in October 1993 for consideration of the issue of further compensable lost time based upon the medical problems that claimant experienced after the case was closed. The Workers’ Compensation Board ultimately concluded that claimant’s condition was unrelated to the July 1992 chemical exposure at work, prompting this appeal by claimant.
The testimony of the employer’s occupational medicine expert and the report of its pulmonary expert provide substantial evidence to support the Board’s finding that claimant’s current medical problems were not causally related to her work (see, Matter of Berger v New York Post, 217 AD2d 764; Matter of Archer v IBM Corp., 212 AD2d 948; Matter of Karatas v Eastman Kodak Co., 189 AD2d 959). While claimant presented expert medical evidence that her condition is causally related to her employment, “it is well settled that resolution of any conflict in medical testimony on the issue of causation is within the province of the Board” (Matter of Becker v Stryco Constr. Co., 252 AD2d 843; see, Matter of Panagiotatos v Eastman Kodak Co., 222 AD2d 877).
Crew III, J. P., Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.